DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant intended to remove additional elements but left “the computing device” in claim 20.

Argument:

    PNG
    media_image1.png
    126
    625
    media_image1.png
    Greyscale

Response:
Advantages are not relevant to whether the claimed steps fall into any of the abstract idea groupings. 
Moreover MPEP 2106.04(a)(2) cites the Electric Power Group case, which is analogous to how claim 12 is written. Data is collected, analyzed and a the results of the analysis are output.

    PNG
    media_image2.png
    177
    946
    media_image2.png
    Greyscale

The results of the analysis in Electric power group could likely be used in various advantageous ways to manage an electric grid.

2106.05(a) states:  “In determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field."”

It’s not clear to the examiner that the claims improve the functionality of any computer or technology. What’s is improved is a business process (shipping).

Argument:

    PNG
    media_image3.png
    338
    633
    media_image3.png
    Greyscale

Response: 
It’s unclear to the examiner why applicant feels the claimed steps do not fall into any of the abstract idea groupings.

The novel and non-obvious inquiries (i.e. the 102/103 statutes) are not relevant to the abstract idea inquiry (101).

Argument:

    PNG
    media_image4.png
    204
    682
    media_image4.png
    Greyscale

Response:
The examiner agrees that the claimed steps are novel, but disagrees with the conclusion that they are therefore allowable. 101 is a different statute than 102 and 103.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim element “the computing device” has no antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-14, 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

12. (Currently Amended) A method comprising:
	(A) receiving and recording shipping information for a plurality of shipments relative a plurality of oil and gas wellsites using a plurality of ground transportation units, each shipment having a loading action itinerary relative predetermined geographic loading zones and  unloading actions in at least one corresponding predetermined geographic unloading zone, the shipping information for each shipment comprising:
		data indicating geographic location and time of each ground transportation unit as each shipment is being performed;
		data indicating times at which each ground transportation unit entered and exited each of the predetermined geographic loading zones during each shipment;
		data indicating times at which each ground transportation unit entered and exited each of the predetermined geographic unloading zones during each shipment; and
		an algorithm for calculating demurrage costs for each shipment, the algorithm comprising a loading demurrage time and an unloading demurrage time below each of which no demurrage costs are invoiced; 
	(B) calculating, for each shipment,  a loading time spent within each of the predetermined geographic loading zones;
	(C) calculating  an unloading time spent within each of the predetermined geographic unloading zones, based on a difference between the times at which each ground Attorney Docket No. IS 18.0586-US-NP Application No. 16/523,046 Response to Office Action Mailed December 3, 2021 Page 3 transportation unit entered and exited each of the predetermined geographic loading and unloading zones;
	(D) analyzing, in real time,  the shipping information and; 
	(E) suggesting changes, based on the analyzing of the shipping information, to at least one future portion of a corresponding itinerary for at least one of the plurality of shipments to reduce at least one of the loading time, the unloading time, and the demurrage costs.

13. (Currently Amended) The method of claim 12 further comprising  
(F) calculating demurrage costs for each shipment, based at least in part on the algorithm and on differences between each loading time and the loading demurrage time and between each unloading time and the unloading demurrage time.  

14. (Currently Amended) The method of claim 13 further comprising: 
(F) associating  a plurality of shipping vendors with the plurality of shipments, each shipment being associated with one of the plurality of shipping vendors; and
(G) providing access, for each shipping vendor to the shipping information associated with its associated shipments to facilitate generating invoices for the associated shipments  based on the shipping information.  

16. (Currently Amended) The method of claim 12, wherein the analyzing of shipping information comprises assessing at least one of:  a predicted presence of at least a threshold number of ground transportation units within a given predetermined geographic loading or unloading zone; a predicted increased demurrage costs related to a given predetermined geographic loading or unloading zone; an immediacy of a  predicted need of shipment cargo at a geographic loading or unloading zone; a predicted improvement in cargo allocation across multiple geographic loading and/or unloading zones; and environmental circumstances at a geographic loading or unloading zone or along a current itinerary route.  

17. (Currently Amended) The method of claim 16 further comprising
(H) changing a future portion of a corresponding itinerary for a corresponding ground transportation unit to accomplish a future unloading action at one of: an alternate predetermined geographic unloading zone different from the predetermined geographic unloading zone on the itinerary for the corresponding ground transportation unit; and an alternate time from a time scheduled on the itinerary for the future unloading action at the predetermined geographic unloading zone.  

18. (Currently Amended) The method of claim 16  further comprising:  
	(I) selecting a first predetermined geographic unloading zone and Attorney Docket No. IS 18.0586-US-NPResponse to Office Action Mailed December 3, 2021Page 5a second predetermined geographic unloading zone for a ground transportation unit; and
	(J) changing an itinerary to re-order future unloading actions, so that a time scheduled for the unloading action is changed at one of the geographic locations.  

19. (Currently Amended) The method of claim 16 further comprising 
	(K) changing  a loading itinerary for a  ground transportation unit to  one of an alternate predetermined geographic loading zone different from the predetermined geographic loading zone on the itinerary and an alternate time from a time scheduled on the itinerary.  

20. (Original) The method of claim 16 wherein: the algorithm is a first algorithm associated with a first shipping vendor, the first algorithm further comprising a first demurrage rate; the loading demurrage time is a first loading demurrage time, and the unloading demurrage time is a first unloading demurrage time; the first shipping vendor is associated with a first ground transportation unit currently scheduled to accomplish a corresponding itinerary; and the method further comprises
(L) causing the computing device, based on the assessment of the one or more factors, to suggest changing the first shipping vendor associated with a ground    Response to Office Action Mailed December 3, 2021Page 6transportation unit scheduled to accomplish the corresponding shipment to a second shipping vendor, which second shipping vendor is associated with a second algorithm for calculating demurrage costs, the second algorithm comprising a second loading demurrage time and a second unloading demurrage time, at or below which no demurrage costs are invoiced, and comprising a second demurrage rate, at least one of the following being satisfied for a change to be suggested: the second demurrage rate is lower than the first demurrage rate; the second loading demurrage time is higher than the first loading demurrage time; and the second unloading demurrage time is higher than the second unloading demurrage time.

Claims 12-20, but for the additional elements used to implement the method (computing device in claim 20) recites an abstract idea of steps comprised of method of organizing human activity, mathematical concepts and/or mental processes.

Regarding claim 12, step A could be considered a mental process as a clerk could mentally receive and remember shipping information. A mental process can still be done with pen/paper if necessary. Regarding steps B and C, calculating could be considered either a mental process or a mathematical concept. Regarding step D, analyzing information falls into the mental process grouping. Regarding step E, suggesting changes is a mental process. Claim 12 the steps also as a whole could be considered a method of organizing human activity. Regarding claim 13, step F could be considered either a mental process or a mathematical concept. Regarding claim 14, the associating step can be considered a mental process. Regarding step G, the providing access can be considered a method of organizing human activity. Regarding claim 16, no new additional elements or steps are recited. The wherein clause merely further refines the abstract idea of claim 12. Regarding claim 17, developing a change of itinerary is a mental process. Implementing it is a method of organizing human activity. Regarding claim 18, developing a change of itinerary including selecting unloading zones can be considered a mental process. Implementing it is a method of organizing human activity. Regarding claim 19, developing a change of itinerary including selecting loading zones can be considered a mental process. Implementing it is a method of organizing human activity. Regarding claim 20, the wherein clause merely further refines the abstract idea(s) from claim 16 and does not add any new steps or additional elements. Step L, but for the computing device implementation recites a mental process and/or method of organizing human activity. Developing a suggestion is a mental process. Giving it is a method of organizing human activity.

Thus for the reasons above claims 12-14, 16-20 are considered to recite an abstract idea. No additional elements are present in claims 12-14 and 16-19. Thus those claims are considered to be directed to an abstract idea without a practical application or significantly more. The additional element of claim 20 (computing device)  is recited at a high degree of generality such that it amounts to mere instructions to implement the abstract idea, which per MPEP 2106.05(f) is neither a practical application nor significantly more. Thus claim 20 too is considered to be directed to an abstract idea without a practical application or significantly more.

Conclusion
Prior art of record fails to disclose the claimed subject matter for reasons addressed in the previous action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687